Walker, J.
The reconsideration of this case has not changed our former opinion upon the main question involved. We do not now propose to deliver an opinion to take the place of that formerly delivered, touching the rights of the appellees to inherit property from their father. W. M. Settegast, deceased, was a native of Prussia, who emigrated to the State of Texas and settled here in the year 1851. His sons, the appellees, were children of a tender age at the time their father came here. W. M. Settegast purchased the land in controversy from John W. Schrimpf, entered into possession, and made valuable and permanent improvements. After remaining in the country long enough, he made the usual declaration before the clerk of a court of record, of his bona fide intention to become a citizen of the United States, but died before he had been here long enough to-receive his certificate of citizenship. The appellees, on coming of age, became citizens of the United States and of *109the State of Texas. It is our opinion that on the death of their father they took an estate of inheritance in his land.
The second branch of this case demands our attention. The verdict of the jury gives the appellees the land on payment of the purchase money, and it is contended that the appellees are not entitled to the land, but must be content with payment for- their■ improvements. We think, however, the doctrine is well settled in our State, that possession and improvements under a parol contract of sale entitles the vendee in equity to a specific performance, on tender or payment of the purchase money.
The judgment of the District Court is therfore affirmed.
Affirmed.